        Case: 3:19-cv-00186-wmc Document #: 1 Filed: 03/08/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WISCONSIN

J. F. BRENNAN COMPANY, INC.,                         )
                                                     )
                      Plaintiff,                     )
                                                     )      No. 19-cv-186
              v.                                     )
                                                     )
NAVIGATORS INSURANCE COMPANY;                        )      TRIAL BY JURY DEMANDED
                                                     )      ON ALL COUNTS SO TRIABLE
TRAVELERS PROPERTY CASUALTY                          )
COMPANY OF AMERICA,                                  )
                                                     )
                      Defendants.                    )

                                         COMPLAINT

       Plaintiff, J. F. Brennan Company, Inc. (“Brennan”), for its cause of action against

Defendants Navigators Insurance Company (“Navigators”) and Travelers Property Casualty

Company of America (“Travelers”), alleges and states as follows:

                                            PARTIES

   1. Brennan is a Wisconsin corporation with its principal place of business in La Crosse,

       Wisconsin. Brennan is a citizen of Wisconsin.

   2. Navigators is a New York corporation with its principal place of business in New York.

       Navigators is a citizen of New York.

   3. Travelers is a Connecticut corporation with its principal place of business in Connecticut.

       Travelers is a citizen of Connecticut.

   4. Defendants Navigators and Travelers issued Plaintiff a policy of insurance with policy

       numbers CM15LIA00331601 and 41M27647 (the “Excess Policy”) that was in effect

       April 1, 2015 through April 1, 2016.




                                            Page 1 of 4
    Case: 3:19-cv-00186-wmc Document #: 1 Filed: 03/08/19 Page 2 of 4



5. Navigators was the lead underwriter and underwrote 50% of the Excess Policy. Travelers

   underwrote the other 50% of the Excess Policy.

                             JURISDICTION AND VENUE

6. This Court has personal jurisdiction over the Defendants because this action arises out of

   their contacts with the state of Wisconsin, including that the Excess Policy insures an

   entity (i.e., Brennan) having its principal place of business within this judicial district.

7. This Court has subject matter jurisdiction under 28 U.S.C. 1332(a)(1) because this civil

   action is between citizens of different states and the amount in controversy exceeds the

   sum of $75,000. Plaintiff Brennan is a citizen of Wisconsin and no Defendant is a citizen

   of Wisconsin.

8. Venue is proper in this Court pursuant to 28 U.S.C. 1391 because a substantial part of the

   events giving rise to this claim occurred in this judicial district.

            FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

9. From April 1, 2015 through April 1, 2016, Brennan was insured under a commercial

   general liability policy #VTKO339K1691IND15, (the “Primary Policy”) underwritten by

   The Travelers Indemnity Company. The Excess Policy underwritten by Defendants

   provides insurance coverage to Brennan in excess of the limits of the Primary Policy.

10. In 2015, Brennan completed construction of a bulkhead wall, pursuant to a contract with

   Tetra Tech EC, Inc., at an RGL Holdings, Inc. facility on the Lower Fox River in Green

   Bay, Wisconsin.

11. On or about March 10, 2016, during the course of work on another project, the bulkhead

   wall failed for reasons that implicated liability of Brennan that was covered under the

   Primary Policy and the Excess Policy.



                                         Page 2 of 4
       Case: 3:19-cv-00186-wmc Document #: 1 Filed: 03/08/19 Page 3 of 4



  12. On or about March 14, 2016, Brennan notified the Primary Policy underwriter of the

      failure of the bulkhead wall.

  13. Tetra Tech placed Brennan on notice of liability for the failure of the bulkhead wall and

      demanded that Brennan promptly repair the bulkhead wall. Subsequently, Brennan

      undertook to repair the damaged bulkhead wall.

  14. On August 2, 2016, Brennan notified Defendants Travelers and Navigators that

      Brennan’s insurance claim arising out of the damage to the bulkhead wall could exceed

      the coverage of the Primary Policy and Brennan would make a claim under the Excess

      Policy.

  15. By February 2, 2017, the Primary Policy underwriter concluded that Brennan’s claim was

      covered and agreed to pay the Primary Policy’s $1,000,000.00 policy limit on Brennan’s

      claim.

  16. In July 2018, Defendants finally made a partial payment on Brennan’s claim under the

      Excess Policy, but Defendants have steadfastly refused to pay the entire balance that

      Brennan is owed under the Excess Policy. Defendants owe Brennan more than

      $900,000.00.

                                      COUNT ONE
                                BREACH OF CONTRACT
(against Navigators Insurance Company and Travelers Property Casualty Company of America)

  17. Brennan re-alleges and incorporates by reference paragraph 1-16.

  18. The Excess Policy is a binding contract between Brennan and Defendants.

  19. Defendants breached the terms of the Excess Policy by failing to pay the full amount of

      Brennan’s claim arising out of its repairs to the damaged bulkhead wall.




                                          Page 3 of 4
         Case: 3:19-cv-00186-wmc Document #: 1 Filed: 03/08/19 Page 4 of 4



    20. Defendants’ failure to honor their obligations under the Excess Policy has caused

        damages to Brennan by requiring Brennan to incur and absorb more than $900,000.00 in

        expenses and damages for the repairs to the damaged bulkhead wall.

    21. Defendants’ payment of Brennan’s claim is overdue under Wisconsin law.


        WHEREFORE, Plaintiff Brennan prays for judgment against Defendants Navigators

Insurance Company and Travelers Property Casualty Company of America as follows:

        a.      For compensatory damages in an amount to be determined at trial;

        b.      For all attorney fees, costs, and disbursements Brennan as a result of Defendants’

malfeasance described above, including all attorney fees, costs, and disbursements Brennan

incurs in relation to this action;

        c.      For all interest due and owing under Wis. Stat. § 628.46 and as otherwise

permitted by law; and

        d.      For all other relief this Court deems equitable or otherwise just and proper.

                                       GOLDSTEIN and PRICE, L.C.
                                       and Robert Nienhuis (seeking pro hac vice admission)
                                       and Neal W. Settergren (seeking pro hac vice admission)
                                       and Giles Howard (seeking pro hac vice admission)

                                       By: /s/ Giles B. Howard
                                       One Memorial Drive, Suite 1000
                                       St. Louis, MO 63102
                                       Telephone: (314) 516-1700
                                       Facsimile: (314) 421-2832
                                       robert@gp-law.com
                                       neal@gp-law.com
                                       giles@gp-law.com

                                       Attorneys for Plaintiff
                                       J. F. Brennan, Company Inc.




                                             Page 4 of 4
